Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Arguments and amendments filed 9/17/2020 has been examined.
Claims 1, 3, 6, 8, 11 and 13 have been amended.
In this Office Action, claims 1-15 are currently pending. 
This Office Action is Final.

Response to Arguments
Applicant’s arguments with respect to the recently amended claims claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
To the extent the arguments apply they are responded to below.

In response to the argument (concerning eligibility rejections 35 USC 101):
“Applicant submits that amended claim 1 is not directed to law of nature, natural phenomena, or abstract idea. 
(citation omitted)
The amended claim 1 relates to a method for outputting information. The entity word is
feed back to the terminal device.
Thus, the amended claim 1 of the present application is not an abstract idea, but can
applied in the terminal device. That is, the amended claim 1 is patent eligible because the claim as whole integrates the alleged judicial exception into a practical application.
Applicant respectfully submits that the amended claim 1 is patent eligible.”;
The Examiner respectfully disagrees. Aside from the recitation of generic computer hardware
(for example see the generic “terminal device” argued above from claim 1), the generic searching and inferring steps of a generic “relationship-determinative word", as claimed, is easily performed by the human mind, for example a human using a generic graph of words to locate adjacent words to perform generic “inferences”, i.e. a person using a thesaurus for example. The test is not whether the claim is confined to a particular field of use or technological environment, see Intellectual Ventures ILLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) ("[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment"). The relevant question, even at the first step of the Mayo/Alice analysis, is "whether the claims are directed to an improvement in computer functionality versus being directed to an abstract idea." Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). Thus, the mere recitation of a generic “terminal device” does not transform the generic searching/inference of word information into a non-abstract idea.
Thus, as the test for patent eligibility is not whether the claim is confined to a particular field of
use or technological environment, (see, again Intellectual Ventures ILLC v. Capital One Bank
(USA)), the Examiner is unconvinced the claims are directed to eligible subject matter and thus
this argument is moot.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an
abstract idea without significantly more.
Claim 1 recites:
Detecting a relationship-determinative word of an entity in a query.
The limitation of detecting a relationship-determinative word of an entity in a query, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind without even recitation of statutory computer components. That is, other than reciting a generic “method”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the method language, “detecting” in the context of this claim encompasses the user manually a generic relationship-determinative word using generic entity data. Similarly, the limitation of detecting; adding; searching; inferring; and outputting/feeding as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the generic method language, detecting; adding; searching; inferring and outputting/feeding in the context of this claim encompasses the user manually generating a listing of “entity word” based on generic “inferring”. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)).
Further, these concepts also recite “Certain Methods of Organizing Human Activity”; (such as
commercial or legal interactions (including agreements in the form of contracts; legal
obligations; advertising, marketing or sales activities or behaviors; business relations) where
detecting a relationship-determinative word of an entity in a query is a method of human activity in commercial or legal interactions.
Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only
recites one additional element – using a generic method to perform both the detecting; adding; searching; inferring and outputting/feeding steps. The generic method in both steps is recited at a high level of generality (i.e., as a generic method with any statutory processor performing a generic computer function of detecting a relationship word) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more
than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic method without a statutory processor to perform both the detecting; adding; searching; inferring and outputting/feeding steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 2-5 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 2-5 are also directed towards
nonstatutory subject matter.

As per independent claims 6 and 11, are also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
apparatus/medium described in independent claims 6 and 11 do not provide for integrating the
abstract idea into a practical application. At best, the claim(s) are merely providing alternate
environments to implement the abstract idea.

Dependent claims 7-10 and 12-15 merely add further details of the abstract steps/elements
recited in claim 1 without integrating the idea into a practical application; or including an
improvement to another technology or technical field, an improvement to the functioning of the
computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to
a particular technological environment. Therefore, dependent claims 7-10 and 12-15 are also
directed towards non-statutory subject matter.

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Challa et al., US Patent. No. 10,978,056 B1, in view of Vuskovic et al., US Patent No.  9,865,260.
As to claim 1 (and substantially similar claim 6 and claim 11), 
Challa discloses a method for outputting information, 
(Challa abstract, Fig. 10)
comprising:
in response to receiving a query, detecting whether there is an entity slot in the query;
(Challa col. 12 ln. 33-35: the NLU module 220 may identify a domain, an intent,
and one or more slots from the user input in a personalized and context-aware manner;
See also col. 12 ln. 6-16: The NLU module 220 may classify the text/speech input into a member of the predefined taxonomy, e.g., for the input "Play Beethoven's 5th," the NLU module 220 may classify the input as having 10 the intent [IN:play_music]. In particular embodiments, a
domain may be conceptually a namespace for a set of intents, e.g., music. A slot may be a named sub-string with the user input, representing a basic semantic entity. For example, a slot for "pizza" may be [SL:dish]. In particular 15 embodiments, a set of valid or expected named slots may be conditioned on the classified intent.)

in response to there being an entity slot in the query, adding the detected entity slot to a candidate slot;
(Challa col. 12 ln. 31-35: Based on the output of the user context engine 225 and the semantic information aggregator 230, the NLU module 220 may identify a domain, an intent, and one or more slots from the user input in a personalized 35 and context-aware manner.;
col. 12 ln. 14-20: In particular 15 embodiments, a set of valid or expected named slots may be
conditioned on the classified intent. As an example and not by way of limitation, for [IN:play_music], a slot may be [SL:song_name]. The semantic information aggregator 230
may additionally extract information from a social graph, a 20 knowledge graph, and a concept graph;
See also col. 12 ln. 46-50: Therefore, the assistant system may use a generate, filter, and rank framework, in which candidate responses are first filtered to eliminate unacceptable responses, and then ranked to select the best response.;
see also col. 19 ln. 20-24: the NLU module 220 may use a slot tagger to annotate
one or more slots associated with the user request. In particular embodiments, the slot tagger may annotate the one or more slots for then-grams of the user request)

detecting, in the query, a relationship-determinative word of an entity;
(Challa teaches finding relations/fences between objects see col. 15 ln. 30-35: The description logic may comprise, for example, three fundamental notions which are individuals (representing objects in the domain), concepts (describing sets of individuals), and roles (representing binary relations between individuals or concepts).;
See also col. 20 ln. 61-67: The domain entity resolution 241 may resolve the entities by categorizing the slots and meta slots into different domains. In particular embodiments,
entities may be resolved based on the ontology data extracted from the graphs 330. The ontology data may comprise the structural relationship between different slots/
meta-slots and domains.;
see also col. 20 ln. 43-53: In particular embodiments, the output of the NLU module 220 may be sent to a co-reference module 315 to interpret references of the content objects associated with the user request. In particular embodiments, the co-reference module 315 may be used to identify an item to which the user request refers. The co-reference module 315 may comprise reference creation 316 and reference resolution 317. In particular embodiments, the reference creation 316 may create references for entities determined by the NLU module 220. The
reference resolution 317 may resolvoutput
e these references accurately.)

searching in a preset knowledge graph for a peripheral knowledge graph of the candidate slot; 
(Challa col. 12 ln. 65-67: the entity resolution module 240 may access the social graph, the knowledge graph, and the concept graph when resolving the entities;
See also col. 12 ln. 67-col. 13 ln. 7: Entities may include, for example, unique users or concepts, each of which may have a unique identifier (ID). As an example and not by way of limitation, the knowledge graph may comprise a plurality of entities. Each entity may comprise a single
record associated with one or more attribute values. The particular record may be associated with a unique entity identifier.)

and
inferring on the basis of the peripheral knowledge graph according to the relationship-determinative word, and outputting an entity word matching the relationship-determinative word
(Challa teaches resolving entities for responses/slots see  col. 12 ln. 53-67: In particular embodiments, the identified domain, intent, and one or more slots from the NLU module 220 may be sent 55 to a dialog engine 235. In particular embodiments, the dialog engine 235 may manage the dialog state and flow of the conversation between the user and the assistant xbot 215. The dialog engine 235 may additionally store previous conversations between the user and the assistant xbot 215. In particular embodiments, the dialog engine 235 may communicate with an entity resolution module 240 to resolve entities associated with the one or more slots, which supports the dialog engine 235 to forward the flow of the conversation between the user and the assistant xbot 215. In particular embodiments, the entity resolution module 240 may access the social graph, the knowledge graph, and the concept graph when resolving the entities;
See also col. 27 ln. 19-23: As another example and not by way of limitation, the filtering module may analyze the language-structure of the user input and select candidate responses with language-structures that match the language-structure of the user input.).

Challa does not disclose:
and feeding back the entity word to a terminal device;

However, Vuskovic discloses:
and feeding back the entity word to a terminal device.
(Vuskovic teaches responding to user devices with various entity related content i.e. feeding back an “entity word” to a terminal device see col. 14 ln. 28-43: Another component, such as entity module 134 in FIG. 1, may use these attributes to search one or more online sources 30 (e.g., knowledge graph 124) to identify the entity and related facts. Automated assistant 120  operating on client device 406 may then provide (at 582) unsolicited content---e.g., out loud or  visually on client device 406 in FIG. 5-that informs user 101 of various information about the  entity. For 35 example, at 582 of FIG. 5, automated assistant 120 states, "Did see you are listening to  <artist>. Did you know that <artist> has a tour date in <your town> on <date>?" Similar techniques may be applied by an 
instance of automated assistant 120 operating on a client device (e.g., a smart 40 phone, tablet, laptop, standalone interactive speaker) when it detects (via sound and or visual  detection) audio-visual content (e.g., movie, television program, sports event, etc.)
being presented on a user's television.;
see also col. 8 ln. 14-20: For example, 15 the natural language processor 122 may process natural language free-form input that is generated by a user via one or more user interface input devices of client device 1061 . The generated annotated output includes one or more annotations of the natural language input and optionally one or more ( e.g., all) of the terms of the natural language input.;
see also col. 17 ln. 2-7: Entity module 134 ( or more generally, automated assistant
120) may identify entities using various data sources, such as knowledge graph 124, annotations from an entity tagger associated with natural language processor 122, fresh content
module 138, other miscellaneous domain modules 140, and so forth.;)


It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply providing visual information/ unsolicited content about an entity as taught by Vuskovic since it was known in the art that natural language systems provide incorporating unsolicited content of potential interest to a user into a human-to-computer dialog session may have  several technical advantages where an automated assistant may
appear more "lifelike" or "human" to the user, which may incentivize increased interaction with the automated assistant and also, the incorporated content is likely to be interesting to the user because it is selected based on one or more entities (e.g., people, places, things that are documented in one or more databases, such as a knowledge graph) mentioned by the user or by the automated assistant during a human-to-computer dialog and consequently, a user may be relieved of affirmatively soliciting such information, which may conserve computing resources that otherwise would be used to process the user's natural language input and additionally, the user may receive potentially helpful or interesting information that it may not otherwise have occurred to the user to solicit. (Vuskovic col. 3 ln. 64- col. 4 ln. 13:).


As to claim 2, Challa discloses the method according to claim 1, wherein the method further
comprises:
in response to there being not an entity slot in the query, determining from a historical session an entity slot to add to the candidate slot
(Challa teaches identifying expected slots using historical conversations see col. 12 ln. 14-16: In particular embodiments, a set of valid or expected named slots may be conditioned on the classified intent. ;
See also col. 12 ln. 53-67: In particular embodiments, the identified domain, intent, and one or more slots from the NLU module 220 may be sent 55 to a dialog engine 235. In particular embodiments, the dialog engine 235 may manage the dialog state and flow of the conversation between the user and the assistant xbot 215. The dialog engine 235 may additionally store previous conversations between the user and the assistant xbot 215. In particular embodiments, the dialog engine 235 may communicate with an entity resolution module 240 to resolve
entities associated with the one or more slots, which supports the dialog engine 235 to forward the flow of the conversation between the user and the assistant xbot 215. In particular embodiments, the entity resolution module 240 may access the social graph, the knowledge graph, and the concept graph when resolving the entities).

Referring to claim 7, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 7.

Referring to claim 12, this dependent claim recites similar limitations as claim 2;
therefore, the arguments above regarding claim 2 are also applicable to claim 12.


Claims 3-5, 8-10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Challa et al., US Patent. No. 10,978,056 B1, in view of Vuskovic et al., US Patent No.  9,865,260, in view of Itkowitz et al., US Pub. No. 2020/0152190A1.

As to claim 3, Vuskovic discloses, under the rationale above, the method according to claim 1, wherein the method further comprises:
determining position and relationship of the entity word presenting in the most recent
session in the knowledge graph; 
(Vuskovic teaches determining edges/nodes in a knowledge graph, i.e. position/relationships in a knowledge graph see: Col. 8 ln. 45-53: In some implementations, knowledge graph 124 may include nodes that represent known entities (and in some cases, entity attributes), as well as
edges that connect the nodes and represent relationships between the entities. For example, a "banana" node may be 50 connected ( e.g., as a child) to a "fruit" node," which in tum
may be connected (e.g., as a child) to "produce" and/or "food" nodes;
see also Col. 12 ln. 16-20: In some implementations, when entity module 134 identifies one or more entities mentioned during a human-to-computer dialog, proactive content module 136 may draw various facts related to those one or more entities from one or more sources, such as knowledge graph 124)
and
determining a new entity word according to the position, the relationship and the candidate slot
(Vuskovic teaches finding additional entities using the nodes in a knowledge graph, i.e. determine a word according to positions/relationships see col. 17 ln. 10-21: For example, entity module 134 may consult knowledge graph 124 for nodes, attributes, edges (which may represent relationships to other entities), etc., that enable entity module 134 or another component of automated assistant 120 to identify facts about either the entity that was mentioned or another entity that is related to the mentioned entity in some way. For example, if the user or automated assistant mentions Mozart, automated assistant 120 may identify, in addition to or instead of fact(s) associated with Mozart, fact(s) associated with another similar composer of the same or similar era.;
See also col. 3 ln. 14-23: In some implementations, that fact related to that entity (which in some cases may be confirmed against a knowledge graph containing entities and verified facts)
may be flagged or otherwise indicated ( e.g., in the same knowledge graph) as being of potential interest when that entity is discussed in subsequent human-to-computer dialogs.
If multiple participants in multiple different online conversations tend to mention the same fact when the same entity is referenced, then that fact's measure of potential interest may be increased even further).


Challa/ Vuskovic does not disclose:
detecting whether there is a demonstrative pronoun in the
candidate slot;
in response to there being a demonstrative pronoun in the
candidate slot, replacing the demonstrative pronoun with an
entity word presenting in the most recent session;

However, Itkowitz discloses:
the method according to claim 1, wherein the method further
comprises:
detecting whether there is a demonstrative pronoun in the candidate slot;
(Itkowitz [0069] Evaluating the voice communication in the context of the context of the identified subsystem may also include evaluating demonstrative pronouns such as "this" and
"that." For example, if the surgeon asks, "What is wrong with this?" while physically located near a display system, the term "this" may be evaluated in the context of speaker's location in addition to recent activity of the display system and the settings of the display system. Thus the system may troubleshoot potential issues related to the display system such as powered state, brightness, displayed image, etc.;
See also [0070] to troubleshoot ( e.g., "why can't I move this instrument");)

in response to there being a demonstrative pronoun in the candidate slot, replacing the demonstrative pronoun with an entity word presenting in the most recent session
(Itkowitz [0069] Evaluating the voice communication in the context of the context of the identified subsystem may also include evaluating demonstrative pronouns such as "this" and
"that." For example, if the surgeon asks, "What is wrong with this?" while physically located near a display system, the term "this" may be evaluated in the context of speaker's location in addition to recent activity of the display system and the settings of the display system. Thus the system may troubleshoot potential issues related to the display system such as powered state, brightness, displayed image, etc. ).

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply demonstrative pronoun resolution as taught by Itkowitz
 since it was known in the art that voice/natural language systems provide an evaluating the voice communication in the context of the surgical environment state variables may also include evaluating parts of speech including nouns, verbs, and demonstrative pronouns such as "this" and "that." (Itkowitz [0051])

As to claim 4, Itkowitz discloses under the rationale above, the method according to claim 3, wherein the replacing the demonstrative pronoun with the entity word presenting in the
most recent session comprises:
in response to a number of entity words presenting in the most recent session exceeding one, finding, according to semantics, an entity word for replacing the demonstrative
pronoun, and performing the replacing (Itkowitz [0069] Evaluating the voice communication in the context of the context of the identified subsystem may also include evaluating demonstrative pronouns such as "this" and "that." For example, if the surgeon asks, "What is wrong with this?" while physically located near a display system, the term "this" may be evaluated in the context of speaker's location in addition to recent activity of the display system and the settings of the display system. Thus the system may troubleshoot potential issues related to the display system such as powered state, brightness, displayed image, etc.).

As to claim 5, Challa discloses the method according to claim 3, wherein the method further
comprises:
inferring, on the basis of the peripheral knowledge graph, according to the entity word presenting the most recent session and the relationship-determinative word, and outputting an
entity word matching the entity word presenting the most recent session and the relationship-determinative word (Challa col. 17 ln. 30-37: In particular embodiments, the dialog engine 235 may identify the dialog intent, state, and history associated with the user. Based on the dialog intent, the dialog engine 235 may select some candidate entities among the recommended
candidate entities to send to the client system 130. In particular embodiments, the dialog state and history may indicate if the user is engaged in an ongoing conversation
with the assistant xbot 215. ;
see also col. 13 ln. 40-45: Based on the information obtained from the social graph, knowledge graph, concept graph, and user profile, and subject to applicable privacy policies, the entity resolution module 240 may therefore accurately resolve the entities associated with the user input in a personalized and context-aware manner;
see also col. 20 ln. 18-21: The semantic information aggregator 230 may additionally
extract features from contextual information, which is accessed from dialog history between a user and the assistant system 140.;
see also col. 19 ln. 65-col. 20 ln. 1: The online inference service 227 may analyze
the conversational data associated with the user that are received by the assistant system 140 at a current time.;
see also col. 21 ln. 18-21: In particular embodiments, the dialog intent resolution 236 may resolve the user intent associated with the current dialog session based on dialog history between the user and the assistant system 140.).

Referring to claim 8, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 8.

Referring to claim 9, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 9.

Referring to claim 10, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 10.

Referring to claim 13, this dependent claim recites similar limitations as claim 3;
therefore, the arguments above regarding claim 3 are also applicable to claim 13.

Referring to claim 14, this dependent claim recites similar limitations as claim 4;
therefore, the arguments above regarding claim 4 are also applicable to claim 14.

Referring to claim 15, this dependent claim recites similar limitations as claim 5;
therefore, the arguments above regarding claim 5 are also applicable to claim 15.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152